PER CURIAM.
The record presents a simple conflict in the testimony given by the respective parties in their own behalf, and the probabilities are not sufficiently with the defendant to justify the reversal of the judgment, which is founded upon the justice’s estimate of the relative credibility of the witnesses whose testimony was given before him. Whether the statement introduced to show a settlement of accounts was inconsistent with the claim in suit depended upon the value of the plaintiff’s assertion that this claim was not embraced within the account deemed by the parties to be adjusted, and was reserved from the settlement; and, while a point is made by the defendant of the plaintiff’s “repayment” of loans made by the former without deducting the amount of this claim, it appears that the repayment was in the form of work, not cash, so the inference sought to be drawn is not cogent.
Judgment affirmed, with costs.